         Case 3:18-cv-01905-SB                     Document 16-1                      Filed 01/03/19                   Page 1 of 22




Douglas R. Hookland, OSB No. 872583
drhlD scott-hookland. com
     I
Scott Hookland LLP
9185 SW Burnham
Tigard, OR97223
P.O. Box 23414
Tigard, OR9728l-3414
(s03) 620-4s40

Attorneys For Use Plaintiff and
Third-Party Plaintiff Consolidated
Electrical Distributors,Inc., dba CED Power




                             IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF OREGON

                                                   PORTLAND DIVISION


 UNITED STATES OF AMERICA for the                                              Case   No.   3: I   8-cv-01905-SB
 use and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., A                                              THIRD-PARTY COMPLAINT
 Delaware corporation, dba CED POWER,

                      Plaintiff,
    vs.

 NOVA GROUP, [NC., a California
 corporation; FEDERAL INSURANCE
 COMPANY, ffi Indiana corporation; and
 LIBERTY MUTUAL INSURANCE
 COMPANY, a Massachusetts corporation,

                        Defendants




Page 1 - THIRD-PARTY             COMPLAINT

                                                   SCOTT. HOOKLAND LLP
                                                                LAWYERS
                 Mailing Address: Post Ofñce Box 23414, Tigard, Oregon 97281a Street Address: 9185 SW Bumham,   Tigud, Orego¡97227
                                                  Telephone: 503-620-4540 O Fæsimile: 503-620-4315
        Case 3:18-cv-01905-SB                       Document 16-1                       Filed 01/03/19                    Page 2 of 22




UNITED STATES OF AMERICA for the
use and benefit of CONSOLIDATED
ELECTRICAL DISTRIBUTORS, INC., A
Delaware corporation, dba CED POV/ER,

                       Third-Party Plaintiff,
   VS


INDUSTRIAL ELECTRIC MFG.,INC., A
suspended Califomia entity; and RESOURCE
ENGINEERING PRODUCTS, LLC, AN
Oregon limited liability company,

                                               Defendants

        Plaintiff and third-party plaintiff allege                     :



                                                           JURISDICTION

        l.      This action arises under, and the Court has jurisdiction of this action pursuant to, the

"Miller Act," 40 U.S.C. $270b. This action is brought under the name of the United                                                         States   of

America for the use and benefit of Consolidated Electrical Distributors,Inc., dba CED Power.

                                                                  PARTIES

        2.      The use plaintiff and third-party plaintiff, Consolidated Electrical Distributors, Inc.

('CED"), is a Delaware corporation and is authorized to transact business in Oregon                                                      as a foreign


corporation and does transact business in Oregon under the registered assumed business name of

CED Power.

        3.      Defendant Nova Group, Inc. ("Nova") is a California corporation authorized to

transact business in Oregon as a foreign corporation.



Page2 - THIRD-PARTY COMPLAINT

                                                    SCOTT. HOOKLAND LLP
                                                                 L,{.\vYERS
                   Mailing Address: Post Offiæ Box 23414, Tigüd, Oregon 97281 ') Street Address: 9l 85 SW Bumham, Tigard, Oregon 97223
                                                    Telephone: 503-620-4540 O Facsimile: 503-620-43 l5



                                                                                                                                                 l\
          Case 3:18-cv-01905-SB                       Document 16-1                           Filed 01/03/19                        Page 3 of 22




          4.     Defendant Federal Insurance Company ("Federal")                                                             is an Indiana corporation

authorized to transact surety business in the State of Oregon.

          5.     Defendant Liberty Mutual Insurance Company ("Liberty") is a Massachusetts

corporation authorized to transact surety business in the State of Oregon.

          6.      Third-party defendantlndustrial Electric Mfg.,Inc. ("IEM") is asuspended California

entity.

          7.      Third-party defendant Resource Engineering Products, LLC ("REP") is an Oregon

limited liability company.

                                                  GENERAL ALLEGATIONS

          8.      OnoraboutNovember 14,2014,Novaenteredinto awrittencontract,No. W9127N-

l5-C-0002, with the United States of America, by and through the U.S. Army Corps of Engineers,

for the replacement at Bonneville Lock & Dam ofthe Bonneville Powerhouse One Main Unit Circuit

Breaker & Instrument Transformer ("Project"). The locations at which the work of the Project was

to be performed are within the State of Oregon in or near Multnomah County. Prior to and through

December 11,2017, CED furnished materials to the Project at the request of Nova and pursuant to

agreement      withNova. CED purchased such materials from IEM and REP pursuant to agreements

with each.

          g.      In its Complaint in this action ("Complainf'), CED alleges claims for (a) Miller Act

 Bond Claim against all defendants, and (b) breach of contract against Nova (on account, breach                                                          of

 contract, and quantum meruit) to recover sums owed to CED for materials furnished to the Project.


 Page 3 - THIRD-PARTY                COMPLAINT

                                                       SCOTT        .   HOOKLAND LLP
                                                                    LAWYERS
                     Mailing Address: Post Office Box 23414, Tigõd, Oregon 97281   a   Stræt Address: 9185   Slùr'   Bumham, TigaÀ, Oregoî97223
                                                      Telephone: 503-620-4540   a Fa$imile:   503-620-43   I5




                                                                                                                                                  ExHtBr-h:
                                                                                                                                                  PAGES_0F-2L
         Case 3:18-cv-01905-SB                       Document 16-1                          Filed 01/03/19                    Page 4 of 22




All   claims by CED in the Complaint shall be referred to herein as "Claims".                                                               A   copy of the

Complaint is attached hereto and incorporated herein as Exhibit                                         "A".        In its answer to the Complaint

('oAnswer"), Nova asserts counterclaims against CED for breach of contracVindemnity and breach

of warranty (collectively "Counterclaims"). A copy of the Answer is attached hereto                                                                    and

incorporated herein as Exhibit             "8".

         10.      CED wholly denies all the allegations in the Counterclaims, and alleges that Nova

is not entitled to any setoff against the Claims or affirmative relief against CED. However, to the

extent Nova is entitled to any setoff or affirmative relief on its Counterclaims, IEM and REP are

liable to CED for all or part of the Counterclaims, and any relief granted thereunder, as set forth

below.

                                 FIRST THIRD-PARTY CLAIM FOR RELIEF

                                                         (Breach of Contract)

         For its First Third-Party Claim for Relief, against IEM and REP, CED alleges:

         1   1.   Incorporates by reference and realleges paragraphs 1 through 10 above.

         12.      Both IEM and REP breached their contracts with CED by failing to (a) furnish

materials that satisfied the Project specifications, and/or (b) furnish materials timely. CED is entitled

to recover from IEM and REP all damages, including setoffs, that Nova is entitled to pursuant to its

Counterclaims. By contract, CED is also entitled to recover from IEM and REP its reasonable

attorney fees incurred in defending against the Counterclaims and asserting this third-party claim and

in asserting and pursuing to final judgment this third-party claim.


Page 4 - THIRD-PARTY               COMPLAINT

                                                     SCOTT         .   HOOKLAND LLP
                                                                  LA!l'YERS
                    Mailing Add¡ers: Post Offi@ Box 23414, Tigüd, Oregon 97281    a Street Àddress: 91 85 SW   Bumhm, Tigild, Oregon97223
                                                    Telephone: 503-620-4540   I   Facsimile: 503-620-4315




                                                                                                                                            EXHIBIÏ A
                                                                                                                                            PAGE
                                                                                                                                                    I{-OF-IL
         Case 3:18-cv-01905-SB                        Document 16-1                         Filed 01/03/19                     Page 5 of 22




                              SECOND THIRD-PARTY CLAIM FOR RELIEF

                                                                  (Indemnity)

         For its Second Third-Party Claim for Relief, against IEM and REP, CED alleges:

          13.    Incorporates by reference and realleges paragraphs                                            I through           10 above.

          14.    BetweenCED andIEM orREP, asthe initial suppliers ofthematerials,IEM andREP

are   primarily liable forthe Counterclaims, and so must fully indemnifi'CED forthe Counterclaims,

including but not limited to for any setoff achieved by Nova on the Counterclaims. The indemnity

obligations of IEM and REP include paying for CED's reasonable attorney fees incu:red to defend

the Counterclaims.

                                 THIRD THIRD-PARTY CLAIM FOR RELIEF

                                                                (Contribution)

          For its Third Third-Party Claim for Relief, against IEM and REP, CED alleges:

          15.    Incorporates by reference and realleges paragraphs                                             I through          10 above.

          16.    IEM and REP agreed to provide CED with materials that complied with the Project's

specifications and schedule. To the extent Nova prevails on its Counterclaims, IEM and REP must

each pay CED, by way of contribution, their share of the                                       liability on the Counterclaims, including

but not limited to for any setoff of the Claims to which Nova is awarded. This contribution

obligation includes paying for CED's reasonable attorney fees incurred to defend the Counterclaims.

                                                                     PRAYER

          1.     On its First Third-Party Claim For Relief, Consolidated Electrical Distributors, Inc.,



Page 5 - THIRD-PARTY                COMPLAINT

                                                      SCOTT. HOOKLAND LLP
                                                                    LAWYERS
                    Mailing Address: Post Offce Box 23414, Tigard, Oregon 9728 I   a Street Address: 9l 85 SW Bumham,   Tigrd, Ore9ot97223
                                                     Telephone: 503-620-4540   a   Facsimile: 503-620-4315




                                                                                                                                                   Þ
                                                                                                                                             PAGE
                                                                                                                                                  g OF-¿L
       Case 3:18-cv-01905-SB                        Document 16-1                          Filed 01/03/19                     Page 6 of 22




dba CED Power, requests that judgment be entered in its favor against defendants Industrial Electric

Mfg., Inc. and Resource Engineering Products,LLC, to the extent of each of their responsibilities

for the Counterclaims in an amount to be proven at trial, plus plaintifP                                        s     reasonable attorney fees and

costs and disbursements incurred herein.

       2.       On its Second Third-Partv Claim For Relief, Consolidated Electrical Distributors,

Inc., dba CED Power, requests that judgment be entered in its favor and against defendants Industrial

Electric Mfg., Inc. and Resource Engineering Products, LLC, to the extent of each of their

responsibilities for the Counterclaims in an amount to be proven at trial, plus plaintiff                                                     s reasonable


attorney fees incurred to defend the Counterclaims, plus its costs and disbursements herein;

        3.      On its Third Third-Party Claim For Relief, Consolidated Electrical Distributors,Inc.,

dba CED Power, requests that judgment be entered                                      in its favor and against defendants Industrial

Electric Mfg., Inc. and Resource Engineering Products, LLC, to the extent of each of their

responsibilities for the Counterclaims in an amount to be proven at trial, plus plaintiff                                                     s reasonable


attorney fees incurred to defend the Counterclaims, plus its costs and disbursements herein;

        4.      For such other relief as the court deems just and equitable.

        DATED this      _            day of January,2Ùl9.

                                                                      SCOTT                 HOOKLAND LLP
                                                                                       '
                                                                      Douglas R. Hookland, OSB #872583
                                                                      drhlD scott-hookland. com
                                                                      Of  Attorneys for Use Plaintiff and Third-Party
                                                                      Plaintiff Consolidated Electrical Distributors, Inc.,
                                                                      dba CED Power

 Page 6 - THIRD-PARTY              COMPLAINT

                                                    SCOTT         .   HOOKLAND LLP
                                                                  LÀWYERS
                   Mailing Address: Post Ofü@ Box 23414, Tigild, Oregon 97281     a Street Address: 9185 SW Bumham,   Tigild, Oregon97223
                                                    Telephone: 503-620-4540   a   Facsimile: 503-620-4315




                                                                                                                                        EXH
             Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 7 of 22
                Case 3:18-cv-01-905-SB Document 1 Filed 1-0/31-/L8 Page t oÍ 7




 1    Douglas R. Hookland, OSB No. 872583
 2    drhfD.scott-ho okland.   c   om
 3    Scott  I
             Hookland LLP
 4    9185 SW Burnham
 5    Tigard, OR97223
 6    P.O. Box 23414
 7    Tigard, OF-9728l-3414
 B    (s03) 620-4s40

 9    Attorneys For Use Plaintiff Consolidated
1_0   Electrical Distributors,Inc., dba CED Power




1l_
L2                                   IN THE UNITED STATES DISTRICT COURT

13                                              FOR THE DISTRICT OF OREGON

t4                                                         PORTLAND DTVISION


15      UNITED STATES OF AMERICA for the                                               Case         No.
1-6     use and benefit of CONSOLIDATED
t7      ELECTRICAL DISTRIBUTORS, INC., A                                               COMPLAINT
1B      Delaware corporation, dba CED POWER,

19                             Plaintiff,

20           vs.

2L      NOVA GROUP, INC., a California
22      corporation; FEDERAL INSURANCE
23      COMPANY, an Indiana corporation; and
24      LIBERTY MUTUAL INSURANCE
25      COMPANY, a Massachusetts corporation,

 26                                Defendants.

 27    lll


       Page      I - COMPLAINT
                                                            SCOTT O HOOKLAND LLP
                                                                  LA!t,YERS
                          Mailing Address: Post Oñice Box 2341 4, Tigard, Oregon 97281 + Street Address: 9l 85 Sw Burnhôm, Tigerd, Oregon 9?223
                                                            T€lephone: 503-620-4540   i'   Facsimile: 503-620-43 ¡ 5



                                                                                                                                                             Exhibit A
                                                                                                                                                             Page 1 of   I
                                                                                                                                                       A
                                                                                                                                                  PAGEJ-0F   tl
              Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 8 of 22
                 Case 3:L8-cv-0L905-SB Document L Filed 1-0/31/1-8 Page 2 ot 7




 l-              Plaintiff alleges:

 2                                                                  JURISDICTION

 3               l.        This action arises under, and the Court has jurisdiction ofthis action pursuant to, the

 4        "Miller Act," 40 U.S.C. $270b. This action is brought under the name of the United                                                       States   of

 5        America for the use and benefit of Consolidated Electrical Distributors, Inc., dba CED Power.

     6                                                                     PARTIES

     i           2.        The use plaintiff, Consolidated Electrical Distributors, Inc. ("CED"), is a Delaware

     B    corporation and is authorized to transact business in Oregon as a foreign corporation and does

     9    transact business in Oregon under the registered assumed business name of CED Power.

i-0               3.       Defendant Nova Group, Inc. ("Nova") is a Califomia corporation authorized to

1-   1    transact business in Oregon as a foreign corporation.

12                4.       Defendant Federal Insurance Company ('Federal")                                                  is an Indiana corporation

13        authorized to transact surety business in the State of Oregon'

14                5.        Defendant Libefry Mutual Insurance Company ("Liberty")                                                       is a Massachusetts

i-5        corporation authorized to transact surety business in the State of Oregon.

 16                                                        FIRST CLAIM FOR RELIEF

 a7                                                             (Miller Act Bond Claim)

 i-B              For its First Claim For Relief against all defendants, CED alleges:

 19                6.       CED incorporates by reference and realleges paragraphs                                              1   through 5 above.

 2A                7   .     On or about November 14, 20 14, Nova entered into a written contract, No. W9127N-

     2t    15-C-0002, with the United States of America, by and through the U.S. Army Corps of Engineers,

           PageZ - COMPLAINT
                                                                W
                               Mailing Address: Posr Offi@ Box 23414, Tigüd, Oregon 97281 O Street Address: 9185 SW Burnham, Tigard, Orcgoî9722i
                                                               Telephone: 503-620-4540 O Fæsimile: 503-620-4315



                                                                                                                                                                 Exhibit A
                                                                                                                                                                 Page 2 of   I
              Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 9 of 22
                 Case 3:L8-cv-0L905-SB Document l- Filed 10/31-ll-8 Page 3 of 7




1      for the replacement at Bonneville Lock & Dam ofthe Bonneville Powerhouse One Main Unit Circuit

2      Breaker & Instrument Transformer ("Project"). The locations at which the work of the Project was

 ?     to be performed are within the State of Oregon in or near Multnomah County. The amount of the

 4     contract exceeds      $   1   00,000.00.

 5              8.        On or about November 17,2014, Nova as principal, and Federal and Liberty                                                            as


 6     sureties, executed a bond             ("Bond") in compliance with 40 USC $270(aX2) for the protection of all

 7     persons supplying labor and materials in furtherance of the Project. The Bond has at all material

 B     times been in      full force and effect.

 9              9.         Prior to and through December 11,2017, CED furnished materials to the Project at

10     the request of Nova and pursuant to agreement with Nova. CED's materials were actually used upon

t_1    the Project.

t2              10.        After deductionofalljustcredits and offsets, thetotal principalbalance owedto CED

1_3    by Nova for materials furnished by CED in connection with the Project is the principal amount                                                          of

l4      9424,935.20. Despite demand by CED for payment, none of the defendants have paid any part of

15      the balance.

1,6              I   1.    In accordance with the provisions of the Bond and the Miller Act, Nova                                                  as   principal

1,7     and Federal and Liberty as sureties, are jointþ and severally liable to CED for the principal balance

18      of $424,935.20, plus accrued interest pursuant to statute and/or contrac! and CED's attorney fees

19      pursuant to contract.

20               12.        At the time this action is commenced, more than 90 days and less than one year has

 21_    /il
        Page 3 -     COMPLAINT
                                                                 SCOTT Ô HOOKLAND LLP
                                                                              LA'WYERS
                                 Mailing Address: Post Ofñæ Box 23414, Tigúd, Oregon 97281 a Street           9185 SW Bumhm, Tigard, Or.goi97223
                                                                  Telephone: 503-6204540 ö Fecsimile:^ddress:
                                                                                                       503-620-43 l5



                                                                                                                                                                    Exhibit A
                                                                                                                                                                    Page 3 of   I
                                                                                                                                      EXHßn-å-
                                                                                                                                      Piôlre
          Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 10 of 22
              Case 3:18-cv-01905-SB Document 1 Filed L0/31-/1-8 Page 4 of 7




1-    elapsed from the last date on which CED furnished materials on the Project for which this claim is

2     made.

 3            13.      CED is entitled to prejudgment interest on the principal balance of 542493520 at

 4    the rate(s) provided for by statute or agreement.

 5            14.      CED is entitled to recover its reasonable attomey fees pursuant to contract and

 6    pursuant to the terms of ORS 7 42.061                  .



 7                                                 SECOND CLAIM FOR RELIEF

 B                                                                  COLINT ONE

 9                                                                  (On Account)

t_0           For its Second Claim For Reliet against defendant Nova, Count One, CED alleges                                                  as


1l-   follows:

L2            15.      Incorporates by reference and realleges paragraphs 2 arñ3 above.

13             16.     Defendant Nova is indebted to CED in the principal sum of 9424,935.20, together

t4     with interest thereon at the rate pursuant to contract or statute from the dates due until paid, for the

1-5    balance of account     for materials supplied, the particulars of which are set forth on Exhibit "A",

l-6    attached hereto and incorporated                   by this reference herein, together with the credits to which

1"7    defendant Nova is entitled, leaving due and unpaid the above-mentioned sum, to wit:

1_B                     (a)        The sum of $424,935.20, together with interest thereon at the rate pursuant
1-9                                to contract or statute from the dates due until paid.

20               17.    Defendant Novaos agreement with CED provides further that Nova will pay CED's

 2I    attorney fees incurred in the collection of its account. CED is entitled to its reasonable attorney fees


       Page 4 -   COMPLAINT
                                                            SCOTT. HOOKLAND LLP
                                                                         Lll'WYERS
                           Mailing Address: Post Of6æ Box 23414, Tigôrd, Otegon 97281 a Stræt Address: 9185 SW Bumham, Tigard, Orcgon 97223
                                                           Telephone: 503-620-4540   4   Facsimile: 503-620-4315



                                                                                                                                                   Exhibit A
                                                                                                                                                   Page 4 of   I
                Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 11 of 22
                    Case 3:1-8-cv-0L905-SB Document l- Filed 10/3L/1"8 Page 5 of 7




1        incurred herein pursuant to the agreement.

Z                   18.    Plaintiff performed all conditions precedent on its part to be performed. Defendant

 3       Nova has not paid said sum or any part thereof.

 4                                                                      COUNT TWO

 5                                                                 (Breach of Contract)

 6                  For an alternative statement of its Second Claim For Relief against defendant Nova, CED

 7       alleges:

     B              19.    Incorporates by reference and realleges paragraphs 2 and 3 above.

     9              20.    CED and Nova entered into an agreement whereby CED agreed to provide to Nova

10       materials upon Nova's request, and Nova agreed to pay for the materials.

11                  2I.    CED performed all conditions precedent on its part to be performed, including

12       providing the materials to Nova upon its request.

1-   3              22.    Defendant Nova materially breached said agreement by failing to pay the charges for

1-4       materials.

15                  23.     As the direct and proximate result of Nova's breach, CED has been damaged in the

1-   6    total principal sum of 5424,935.20, together with interest thereon at the rate pursuant to contract or

l7        statute from the dates due          until paid.

1    B               24.    Defendant Nova has failed to pay said sums or any part thereof. Pursuant to the terms

 19       of the agreement, CED is entitled to its reasonable attorney fees.

 20       /l/

 2t       lll
          Page 5 -     COMPLAINT
                                                                 SCOTT O HOOKLAND LLP
                                                                              L.TWYERS
                               M¡iling Addr6s: Post Office Box 23414, T¡gtd, Oregon 97281 a Street Address: 9t85    S\¡,f Burnham,   T¡g¡rd, OtWoî97223
                                                                Telephone: 503-620-4540   4   Facsimile: 503-620-4315



                                                                                                                                                              Exhibit A
                                                                                                                                                              Page 5 of   I
                                                                                                                                              ÐffißrT  ,, A
                                                                                                                                              PAGE-L0F'll.
              Case 3:18-cv-01905-SB     Document 16-1 Filed 01/03/19 Page 12 of 22
                     Case 3:18-cv-0L905-SB Document L Filed L0/3L/1-8 Page 6 of 7




1                                                                   COUNT THREE

2                                                                  (Quantum Meruit)

 3               For an alternative statement of its Second Claim For Relief against defendant Nova, CED

 4        alleges:

 5                   25.   Incorporates by reference and realleges paragraphs 2 and 3 above.

 6                   26.   CED provided materials to Nova in the State of Oregon at the request of Nova, and

 7        Nova is indebted to CED for the reasonable value of such materials, which is $424,935.20.

 B                   27.   The amount,         file,     and quality of such materials were reasonable. Nova has failed

     9    to pay the amount of 5424,935.20 or any part thereof.

10                                                                          PRAYER

i-l-                 1.    On its First Claim For Relief, Consolidated Electrical Distributors, Inc., dba CED

t2        Power requests that judgment be entered in its favor against defendants Nova Group, Inc., Federal

1-   3    Insurance Company, and Liberty Mutual Insurance Company, jointly and severally, in the principal

14         amount of $424,395.20, plus accrued interest pursuant to statute and/or contract from the dates due

1-5        until paid, and CED's reasonable attomey fees, and costs and disbursements.

1,6                  2.     On its Second Claim For Relief, Count One, Consolidated Electrical Distributors,

1-i        Inc., dba CED Power requests that judgment be entered in its favor and against defendant Nova

i-    B    Group, Inc. in the principal amount of 5424,395.20, together with interest at the rate pursuant to

 1-   9    contract or statute from the dates due until paid, and for its attorney fees and costs and disbursements

 20        herein;

 21                  3.     In the alternative to Count One above, on its Second Claim For Relief, Second Count,

           Page 6 -   COMPLAINT
                                                                SCOTT'HOOKLANDLLP
                                                                             LA\'vYERS
                              Mailiûg Addresr: Post Ofüce Box 23414, Tigârd, oregon 97281a Stræt Address: 9185 sw BurnhâÍ\ Tigard, Orcgoi97223
                                                               Telephone: 503-620-45,t0 Ô Frcsimile; 503-620-4315



                                                                                                                                                      Exhibit A
                                                                                                                                                      Page 6 of 8

                                                                                                                                    EXHIBIT A
                                                                                                                                    PAcEjf,-oFlt'r-
         Case 3:18-cv-01905-SB   Document 16-1 Filed 01/03/19 Page 13 of 22
              Case 3:L8-cv-01905-SB Document 1 Filed L0/31-/1-8 Page 7 ot7




1    Consolidated Electrical Distributors, Inc., dba CED Power requests that judgment be entered in its

2    favor and against defendant Nova Group, Inc. in the               principal amount of $ 424,395                .20, together   with

3    interest at the rate pursuant to contract or statute from the dates due                          until paid, on the principal

4    balance ($424,395.20) until paid, and for its attorney fees and costs and disbursements herein.

5           4.      In the alternative to Counts One and Two above, on its Second Claim For Relief,

6    Third Count, Consolidated Electrical Distributors, Inc., dba CED Power requests that judgment be

?    entered in its favor and against defendantNova Group, Inc. inthe principal amount of 5424,395.20,

B    together with interest at the rute of 9Yo per annum from December 29,2017 until paid, and for its

 9   costs and disbursements herei¡.
                                      Í"t
10           DATED    tf.i. 3    i   "fay of October,2018.

11
                                                                        tt
                                                                 SCOTT           HOOKLAND LLP
                                                                             '
t2
L3                                                               mFm.m-.itàrr¿, o se #87 2s83
t4                                                               drh@scott-hookland.com
15                                                               Of Attorneys for Use Plaintiff Consolidated
L6                                                               Electrical Distributors,Inc., dba CED Power




       PageT - COMPLAINT
                                                    SCOTT.HOOKLANDLLP
                                                               LA\ilYERS
                        Ma¡l¡ngAddrss:PostOfüceBox23414,Tigard,Oregon972tIaStrætAddresst9185SWBumham,Tigard,O¡   oi97223
                                                    Tclephone: 503-620-4540 .} F¿csimile: 503-ó20-4315



                                                                                                                                           Exhibit A
                                                                                                                                           Page 7 of   I
                                                                                                                 ÐffiBff      A,       ,


                                                                                                                  PAGE-]3_oF?L
          Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 14 of 22
             Case 3:L8-cv-0L905-SB Document l--1 Filed 1-0/3L/1-€ Page 1of L
                                      *.* I'-./   NOT REPRESENTALL UNPAID ITEMS
                                                                                *'*

                                                                STATEMENT                                                              Page    I
Please remit to:
CONSOLIDATED ELECTRICAL DISTRIBUTORS
P.O. Box 847068                                                                         Location          Account                  Date
Los Angeles, CA 90084-7068
                                                                                           5501           NC60829            09/1712018

                                                                                                                         ChaEèw¡¡ bêmadefor
                                                                                                                     Du€ Accomb.
      NOVA GROUP
      BONNEVILLE DAM                 . 6.1MIL
      P.O. BOX4050
      NAPA, CA 94558                                                                                                     above.




Age          Date             Code         Reference                 Customer PO#                                        Discount                  Amount
90+      r0t2st20L7                        407011                    1404PO002                                                              1,157,040.00

90+      t012il20r7           CSR          924688                    ON AGCT ACH PMT 2113118                                                 908,788.00-
90+      tot25l20r7           csR          954256                    PP 40701       1                                                        531,952.80-
9O+      t2129t2017                        4072r7                    1404PO002                                                                708,636.00




             Total Due                        Current                       Past Due                       Past Due                           Past Due

         424,935.20                               0.00                              0-00                        0.00                    424,935.20
      Pay This Amount                             1-30                         31       -60                   61   -90                          Over 90
                                                                                                                                                                      A
         C[tCFDbc   ds!.bã*     tr'fuioi          CRMd6.t¡t   lfsm        CSR=Ceh   R*\d      FRI+ßt!ùt    NSF+ISFCù.d            WC"Sðic. OÉ9. ÍA¡(.f4    Paqe   I   of   I
                                                                                                                                                          A-
    Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 15 of 22
       Case 3:L8-cv-01905-SB Document L0 Filed L2lL3/L8 Page 1of g




Dan Gragg, OSB 96066
Andrew MacKendrick, OSB 141022
SuIEeR, YeAts, ZwrcRzvNsru & Gn¡,cc, LLP
121 SW Morrison Street, Suite 1025
Portland, OR 97204
Email: gras g@ seifer-yeats. com
        amm@seifer-yeats. com
Telephone: (503) 223-67 40
Facsimile : (503) 223 -9 5 64

Attorneys For Defendants




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION

UNITED STATES OF AMERICA for the use
and benefit of CONSOLIDATED                      Case   No.   3:1   8-cv-01905-SB
ELECTRICAL DISTzuBUTORS, INC., A
Delaware corporation, dba CED POWER,             ANSWER, AFFIRMATIVE
                                                 DEFENSES, AND COUNTERCLAIM
                     Plaintift

      vs.

NOVA GROUP, INC., a Califomia corporation;
FEDERAL INSURANCE COMPANY, an
Indiana corporation; and LIBERTY MUTUAL
INSURANCE COMPANY, a Massachusetts
corporation,

                      Defendants



       Pursuant to Federal Rules of Civil Procedure, Rule 12, Defendants Nova Group,Inc.

("Nova"), Federal Insurance Company ("Federal"), and Liberty Mutual Insurance Company

("Liberty'') (collectively "Defendants"), through undersigned counsel, submit their Answer,


                                                                                       EXHtBr.Sã
                                                                                       PAGE_Lor_JÀ
                                                                                              Exhibit B
                                                                                              Page   I ofB
    Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 16 of 22
       Case 3:L8-cv-01-905-SB Document 10 Filed 1-21L3/1-8 Page 2 o19




Affirmative Defenses, and Counterclaim to Plaintiff Consolidated Electrical Distributors, Inc.       as


follows:

                                              JURISDICTION

    1.   Paragraph 1 calls for a legal conclusion to which no response is required. To the extent a

         response is required, Defendants deny.

                                                  PARTIES

    2.   Defendants are without sufficient knowledge to affirm or deny the allegations in

         paragraph 2; therefore, Defendants deny the same.

    3.   Admitted.

    4.   Admitted.

    5.   Admitted

                                       FIRST CLAIM FOR RELIEF

                           (Miller Act Bond Claim Against All Defendants)

    6.     Admitted or denied   as   previously set forth herein.

    7.     Admitted.

    8.     Admit that Nova as principal, and Federal and Liberty as sureties, executed a bond (the

           "Bond") in compliance with 40 USC $270(a)(2) for the protection of all persons

           supplying labor and material in the prosecution of the work provided for in the contract

           between the US Army Corps of Engineers (the "Corps") and Nova (the "Contract"),

           solicitation No. W9127N-14-R-0031-0010 (the "Projecf'), deny as to the remainder.

    9.     Admit that Plaintiff furnished materials to the Project and that some of said materials

           were installed at the Project, and that some of the materials were rejected by the Corps.

           Deny as to the remainder.

     10. Denied.
                                                                                          EXHIBlT-4..:
                                                                                          PA0E_L0r_2L
                                                                                                     Exhibit B
                                                                                                     Page 2 of   I
Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 17 of 22
   Case 3:L8-cv-01905-SB Document 10 Filed 1-21L3/18 Page 3 of 9




1   1. Paragraph I 1 calls   for a legal conclusion to which no response is required. To the extent a

      response is required, Defendants deny the same.

12. Defendants are     without sufficient knowledge to affirm or deny the allegations in

      paragraph 12; therefore, Defendants deny the same.

13. Paragraph 13 calls       for a legal conclusion to which no response is required. To the extent a

      response is required, Defendants deny the same.

14. Paragraph 14 calls       for a legal conclusion to which no response is required. To the extent a

      response is required, Defendants deny the same.

                                   SECOND CLAIM FOF. RELIEF

                                              COUNT ONE
                                       (On Account Against Nova)

15.   Admitted or denied      as   previously set forth herein.

16. Denied.

17. Denied.

18. Denied.

                                              COUNT TWO
                                    (Breach of Contract Against Nova)

19.    Admitted or denied     as   previously set forth herein.

20. Admit that Nova and Plaintiff entered into a written purchase order (the "P.O.") for the

       furnishing of certain materials and that upon full and timely compliance with all of the

       terms and conditions of the P.O. that Nova would make payment to Plaintiff in

       accordance with the terms of the P.O., deny as to the remainder.

21. Denied.

22.Denied.

23. Denied.




                                                                                                  Exhibit B
                                                                                                  Page 3 of   I
 Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 18 of 22
    Case 3:l-8-cv-01905-SB Document 10 Filed 1211-3/1-8 Page 4 of 9




24. Denied.

                                         COUNT THREE
                                  (Quantum Meruit Against Nova)

25. Admitted or denied as previously set forth herein.

26. Nova admits that admits that Plaintiff fumished materials in the State of Oregon. Nova

      denies the remaining allegations in paragraph26.

27.Denied.

28. To the extent not expressly admitted above, Defendants deny each and every allegation in

      Plaintiff   s Complaint in their entirety.

                                   AFFIRMA'TIVE DEFENSES

29. All materials and equipment furnished by Plaintiff are expressly subject to the inspection

      and approval of Nova, the Corps, and any other entity so indicated in the Contract.       At

      present, the Corps has provided notice that it has rejected materials fumished by Plaintiff.

30.   All materials and equipment furnished by Plaintiff     are expressly required to meet and

      conform to the plans and specifications of the Contract, including all amendments,

      drawings, conditions and addenda and modifications to date (the "Contract Documents").

      The Corps asserts that some or all of the materials and equipment furnished by        Plaintiff

      fail to conform to the Contract Documents.

31. Any defective item which does not comply with the Contract may, at Plaintiff s risk and

      expense, either be returned to    Plaintiff or disposed of by Nova for Plaintiff   s account


      without prejudice to Nova's claim for damage or loss under the P.O. Unless the Corps

      accepts and pays for materials furnished by Plaintiff, Nova reserves the right to reject and

      retum or dispose of said materials at Plaintifls expense and risk and without prejudice to

      Nova's rights and remedies under the P.O.
                                                                                          EXHIBffI-
                                                                                          PAGE_\8       0F-!L
                                                                                                     Exhibit B
                                                                                                     Page 4 of   I
Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 19 of 22
   Case 3:l-8-cv-01-905-SB Document 10 Filed L211-3/L8 Page 5 of 9




32.To the extent that Plaintiff has suffered damages, the damages were caused in whole or in

      part by Plaintiffls failure to perform its contractual obligations, Plaintiffls negligent acts

      or omissions, and/or the acts or omissions of third parties over whom Defendants

      had/have no control and for whose acts and omissions Defendants are not legally liable.

33. Nova is entitled to withhold amounts otherwise due           Plaintiff, and offset the costs that

      Nova has incurred because of and/or caused by Plaintiff.

34.   Plaintiff   s   claims are barred by the doctrines of waiver, estoppel, and/or laches.

35. Plaintiff failed to mitigate its damages,       if any.

36. Plaintiff failed to      file suit within the time prescribed by   statute, thereby barring      Plaintiff   s


      claims.

37. Defendant sureties'         liability, if any, is limited by the penal sum of the bond.

38. The acts and conduct of         Plaintiff and/or third parties exonerated the performance and

      payment bonds which were allegedly issued for the Project which is the subject of this

      action.

39. Any failure of Defendants to perform the obligations described in the Complaint resulted

      from Plaintiffls failure to perform its obligations in a timely, proper, competent, and

      complete manner, and that performance on Plaintiff s part of this obligation was a

      condition precedent to the performance of Defendants' obligations, if any.

40.   If Defendants       assumed any obligations under the Bond as alleged in       Plaintiff   s


      Complaint, then any failure on the part of Defendants to perform the obligations under

      the Bond resulted from        Plaintiff s prior breach of contract, excusing Defendants'

       performance.

41. Plaintiff failed to satisfu all conditions and requirements of the P.O.



                                                                                                 EXTIIBIT        h   ,
                                                                                                          ^
                                                                                                 PAGE-H-0çé
                                                                                                            Exhibit B
                                                                                                            Page 5 of 8
 Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 20 of 22
    Case 3:18-cv-0L905-SB Document 10 Filed 1-211-3/1-8 Page 6 of 9




42. Defendants reserve the right to add to, amend, or otherwise modify their separate and

   additional afhrmative defenses as they deem appropriate based upon information

   discovered during litigation of this matter.

                 NOVA'S COUNTERCLAIM AGAINST PLAINTIFF

                                        COUNT ONE
                               (Breach of Contracllndemnity)

43. This Court has jurisdiction and venue in this action pursuant to 28 U.S.C.    $   1367. The

   counterclaim involves the same parties as the Complaint and arises from the same case

    and controversy.

44. As set forth in Paragraph20, supra, Nova and Plaintiff entered into a written P.O.

    whereby Plaintiff agreed fumish certain materials for the construction of portions of the

    Project in strict conformance with the Contract Documents.

45. Nova   fully performed all of the terms and conditions of the P.O. and all conditions

    precedent on its part to be performed or has otherwise been excused from the same.

46. Plaintiff breached the P.O. by:

                a)   Failing to provide all materials in accordance with the plans,

                     specifications, and the P.O.;

                b)   Failure to meet or maintain the construction schedule; and

                c)   Failing to indemnify Nova for damages suffered as a result of Plaintiffls

                     late, incomplete or inaccurate compliance with the terms of the P.O.

47. As a result of Plaintiffls breach of the P.O., Nova has been damaged in an amount to be

    proven attrial, together with interest thereon at the highest rate allowed by law from the

    date due until the date paid.




                                                                                                  Exhibit B
                                                                                                  Page 6 of   I
 Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 21 of 22
    Case 3:1-8-cv-01905-SB Document L0 Filed 1-211-31L8 Page 7 oÍ 9




48. Pursuant to the terms of the P.O., Nova is also entitled to recover its reasonable attorney

      fees, accounting fees, and court costs.

49. The Project is ongoing, and final payment has not been tendered by the Corps. Nova

      reserves its right to amend its counterclaim to incorporate additional sums resulting from

      backcharges made by the Corps for defects, and deficiencies attributed to Plaintiff.

                                         COUNT TWO
                                      (Breach of Waranty)

50. Nova re-alleges paragraphs     43,44,45 and 46 as if fully set forth herein.

51. Plaintiff expressly warranted and represented to Nova that all articles, materials and/or

      equipment ordered by Nova from Plaintiff would meet and conform to the plans and

      specifications of the Contract, including all amendments, drawings, conditions and

      addenda and modifications to thereto.

52.   Plaintiff expressly warranted and represented to Nova that any defective item which fails

      to comply with the Contract specifications may, at Plaintiff   s   risk and expense, either be

      returned to Plaintiff or disposed of by Nova for Plaintiffls account without prejudice to

      Plaintiffls claim for damage or loss under the P.O.

53. The Corps alleges that some or all of the articles, materials and/or equipment ordered by

      Nova from Plaintiff fail to meet and conform to the plans and specifications of the

      Contract, including all amendments, drawings, conditions and addenda and modifications

      thereto. To the extent the Corps is correct, Plaintiff has breached its warranty.

54. Plaintiff failed and refused to replace those articles, materials and/or equipment rejected

      by the Corps, and as such has further breached its express warranty.




                                                                                        EXHIBF
                                                                                                       A ,,
                                                                                         PAGE'ù\       OF}L
                                                                                                  Exhibit B
                                                                                                  Page 7 of   I
    Case 3:18-cv-01905-SB Document 16-1 Filed 01/03/19 Page 22 of 22
       Case 3:L8-cv-0L905-SB Document L0 Flled t2lt3lL8 Page 8 of 9



   55. As a result of   PlaintifÎs   breaches of its warranties and representations, Nova has been

       damaged in an amount to be proven attrial, together with interest thereon at the highest

       rate allowed by law from the date due until the date paid.

   56. Pursuant to the terms of the P.O., Nova is also entitled to recover its reasonable attorney

       fees, accounting fees, and court costs.

                                        PRAYER FOR RELIEF
       'Wherefore,
                     having fully answered Plaintiff s Complaint, Defendants pray for the

following relief:

           A.    Dismissal of Plaintiff s Complaint with prejudice;

           B.    An award of damages to Nova against Plaintiff in an amount to be proven at trial;

            C. An award of attorney fees, accounting       costs, and court costs incurred by

                 Defendants in defense of Plaintiff s claims and in prosecution of all

                 counterclaims;

            D. An award of pre and post-judgment interest       at the highest rate allowed by law on

                 all amounts awarded to Nova; and

            E.   For such other relief as this Court deems just and proper.

        DATED:            December 13,2018

                                               SEIFER, YEATS, ZWIERZYNSKI           & GRAGG, LLP

                                               /s/ Dan Grass
                                               Dan Gragg, OSB 96066
                                               gragg@seifer-yeats. com
                                               Andrew MacKendrick, OSB 141022
                                               amm@seifer-yeats.com
                                               Seifer, Yeats, Zwierzynski & Gragg, LLP
                                               121 SW Monison St., Suite 1025
                                               Portland, OR 97204
                                               Telephone: 503-224-6740
                                               Facsimile: 503-223-9564
                                               Of Attor neys for Defe ndant s
                                                                                         EXHTB|T
                                                                                                     j-
                                                                                         PAGE-ILOF.2L

                                                                                                     Exhibit B
                                                                                                     Page I of   I
